UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

}oj}G~-Z0
VASHAWN VALENTINE,
Plaintiff, :
v. ORDER
JOSEPH K. SPANO, Commissioner of 19 CV 2526 (VB)

Westchester County Department of Corrections;
and NICHOLAS ZUZULO, Police Officer;
Defendants.

 

xX

On October 29, 2019, defendant Joseph K. Spano moved to dismiss the amended complaint
in this Section 1983 action. (Doc. #21). That day, defendant Spano served a copy of the motion and
all supporting papers on plaintiff, who is proceeding pro se, via regular mail. (See Doc. #21-1).

Plaintiff's opposition to defendant Spano’s motion was due November 12, 2019. See Local
Rule 6.1(b). To date, no response has been filed.

Accordingly, it is HEREBY ORDERED:

1. The Court sua sponte extends plaintiffs time to oppose defendant Spano’s motion to
dismiss the amended complaint to February 18, 2020. Defendant Spano’s reply, if any, is due
February 25, 2020.

2. If plaintiff fails to respond to the motion by February 18, 2020, the motion will
be deemed fully submitted and unopposed.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not
be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.
Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.
Dated: January 16, 2020

White Plains, NY
SO ORDERED:

Ul

Vincent L. Briccetti
United States District Judge

 
